Payment Blockage Notice received by it to the Company and the Company shall
promptly deliver such copy to all holders of Designated Senior Debt. If the
holders of a majority in principal amount of all Designated Senior Debt
outstanding at the time such Payment Blockage Notice is delivered to the Company
shall, within 10 days of their receipt thereof, deliver to the Company and the
Trustee a notice rescinding such Payment Blockage Notice, such Payment Blockage
Notice shall be deemed not to have been delivered for all purposes of this
Indenture. If the Trustee receives any such Payment Blockage Notice, no
subsequent Payment Blockage Notice will be effective for purposes of this
Section [10.03] unless and until at least 360 days have elapsed since the
delivery of the immediately prior Payment Blockage Notice.
     No Nonpayment Default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Trustee may be, or may be made,
the basis for a subsequent Payment Blockage Notice unless such default has been
cured or waived for a period of not less than 90 days.
     (b) The Company may and will resume payments on and distributions in
respect of the Notes and may acquire them upon the earlier of:
          (1) in the case of a Payment Default, upon the date upon which such
default is cured or waived, and
          (2) in the case of a Nonpayment Default, upon the earlier of the date
on which such Nonpayment Default is cured or waived or 179 days after the date
on which the applicable Payment Blockage Notice is received, unless the maturity
of any Designated Senior Debt has been accelerated (in which event the foregoing
subclause (1) shall apply),
if this Article [10] otherwise permits such payment, distribution or acquisition
at the time of such payment, distribution or acquisition.
Section [10.04] Acceleration of Notes.
     If payment of the Notes is accelerated because of an Event of Default, the
Company may not make, directly or indirectly through any Subsidiary or other
Person, any payment or distribution to the Trustee or any Holder in respect of
Obligations with respect to the Notes and may not acquire from the Trustee or
any Holder any Notes for cash or property until all principal and other
Obligations with respect to the Senior Debt have been paid in full or such
acceleration is rescinded in accordance with the terms of this Indenture. The
Company will promptly notify holders of Senior Debt of any such acceleration.
Section [10.05] When Distribution Must Be Paid Over.
     In the event that the Trustee or any Holder of the Notes receives any
payment of any Obligations with respect to the Notes at a time when the payment
is prohibited by Section [10.03]or Section [10.04], such payment will be held by
the Trustee or such Holder, in trust for the benefit of, and will be paid
forthwith over and delivered, upon written request, to, the holders of Senior
Debt as their interests may appear or their Representative, if any, under the
agreement, indenture or other document (if any) pursuant to which Senior Debt
may have been issued, as their respective interests may appear, for application
to the payment of all Obligations with respect to Senior Debt remaining unpaid
to the extent necessary to pay such Obligations in full in accordance with their
terms, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Debt.
     With respect to the holders of Senior Debt, the Trustee undertakes to
perform only those obligations on the part of the Trustee as are specifically
set forth in this Article [10], and no implied

 



--------------------------------------------------------------------------------



 



covenants or obligations with respect to the holders of Senior Debt will be read
into this Indenture against the Trustee. The Trustee will not be deemed to owe
any fiduciary duty to the holders of Senior Debt, and will not be liable to any
such holders if the Trustee pays over or distributes to or on behalf of Holders
or the Company or any other Person money or assets to which any holders of
Senior Debt are then entitled by virtue of this Article [10], except if such
payment is made as a result of the willful misconduct or gross negligence of the
Trustee.
Section [10.06] Notice by Company.
     The Company will promptly notify the Trustee and the Paying Agent of any
facts known to the Company that would cause a payment of any Obligations with
respect to the Notes to violate this Article [10], but failure to give such
notice will not affect the subordination of the Notes to the Senior Debt as
provided in this Article [10].
Section [10.07] Subrogation.
     After all Senior Debt is paid in full and until the Notes are paid in full,
Holders of Notes will be subrogated (equally and ratably with all other
Indebtedness pari passu with the Notes) to the rights of holders of Senior Debt
to receive distributions applicable to Senior Debt to the extent that
distributions otherwise payable to the Holders of Notes have been applied to the
payment of Senior Debt. A distribution made under this Article [10] to holders
of Senior Debt that otherwise would have been made to Holders of Notes is not,
as between the Company and Holders, a payment by the Company on the Notes.
Section [10.08] Relative Rights.
     This Article [10] defines the relative rights of Holders of Notes and
holders of Senior Debt. Nothing in this Indenture will:
          (1) impair, as between the Company and Holders of Notes, the
obligation of the Company, which is absolute and unconditional, to pay principal
of, interest and Additional Interest, if any, on, the Fundamental Change
Repurchase Price of, and to pay or deliver any amount due upon conversion of,
the Notes in accordance with their terms;
          (2) affect the relative rights of Holders of Notes and creditors of
the Company other than their rights in relation to holders of Senior Debt; or
          (3) prevent the Trustee or any Holder of Notes from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
holders and owners of Senior Debt to receive distributions and payments
otherwise payable to Holders of Notes.
     If the Company fails because of this Article [10] to pay principal of,
interest or Additional Interest, if any, on, the Fundamental Change Repurchase
Price of, or to pay or deliver any amount due upon conversion of, the Notes in
accordance with their terms, the failure is still a Default or Event of Default.
Section [10.09] Subordination May Not Be Impaired by Company.
     No right of any holder of Senior Debt to enforce the subordination of the
Indebtedness evidenced by the Notes may be impaired by any act or failure to act
by the Company or any Holder or by the failure of the Company or any Holder to
comply with this Indenture.

 



--------------------------------------------------------------------------------



 



     Whenever a distribution is to be made or a notice given to holders of any
series of Senior Debt, the distribution may be made and the notice given to
their Representative, if they have appointed one, and if no Representative has
been appointed by the holders of any series of Senior Debt, such distribution or
notice shall be made or given directly to such holders.
     Upon any payment or distribution of assets of the Company referred to in
this Article [10], the Trustee and the Holders of Notes will be entitled to rely
upon any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders of Notes
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article
[10].
Section [10.11] Rights of Trustee and Paying Agent.
     Notwithstanding the provisions of this Article [10] or any other provision
of this Indenture, the Trustee will not be charged with knowledge of the
existence of any facts that would prohibit the making of any payment or
distribution by the Trustee, and the Trustee and the Paying Agent may continue
to make payments on the Notes, unless the Trustee has received at its Corporate
Trust Office at least three Business Days prior to the date of such payment
written notice of facts that would cause the payment of any Obligations with
respect to the Notes to violate this Article [10], except for any acceleration
of the Notes prior to making any such payment or distribution which is known by
any officer of the Trustee prior to making any such payment or distribution. The
notice may only be given by the Company or a Representative. For the avoidance
of doubt, no such notice shall constitute a Payment Blockage Notice unless
delivered in accordance with Section 10.03(a)(2). Nothing in this Article [10]
will impair the claims of, or payments to, the Trustee under or pursuant to
[reference to “Compensation and Indemnity” section] hereof.
     The Trustee in its individual or any other capacity may hold Senior Debt
with the same rights it would have if it were not Trustee. Any Agent may do the
same with like rights.
Section [10.12] Authorization to Effect Subordination; Filing Proof of Claim.
     Each Holder of Notes, by the Holder’s acceptance thereof, authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article [10], and appoints the Trustee to act as such Holder’s attorney-in-fact
for any and all such purposes. If the Trustee does not file a proper proof of
claim or proof of debt in the form required in any proceeding referred to in
[reference to “Trustee May File Proofs of Claim” section] hereof at least
30 days before the expiration of the time to file such claim or any
Representative, are hereby authorized to file an appropriate claim for and on
behalf of the Holders of the Notes.
Section [10.13] Reliance and Amendments.

 



--------------------------------------------------------------------------------



 



     (a) Each Holder of Notes by its acceptance thereof acknowledges and agrees
that the subordination provisions set forth in this Article [10] are, and are
intended to be, an inducement and a consideration for each holder of any Senior
Debt, whether such Senior Debt was created or acquired before or after the
issuance of the Notes, to acquire and continue to hold, or to continue to hold,
such Senior Debt, and such holder of Senior Debt shall be deemed conclusively to
have relied on such subordination provisions in acquiring and continuing to hold
or in continuing to hold such Senior Debt.
     (b) The provisions of this Article [10] may not be amended or modified
without the written consent of the holders of all Senior Debt. In addition, any
amendment to, or waiver of, the provisions of this Article [10] that adversely
affects the rights of the Holders of the Notes will require the consent of the
Holders of a majority in aggregate principal amount of Notes then outstanding.
Section [10.14] No Waiver of Subordination Provisions.
     Without in any way limiting the generality of Section [10.09], the holders
of Senior Debt may, at any time and from time to time, without the consent of or
notice to the Trustee or the Holders, without incurring responsibility to the
Holders and without impairing or releasing the subordination provided in this
Article 10 or the obligations hereunder of the Holders to the holders of Senior
Debt, do any one or more of the following: (a) change the manner, place or terms
of payment or extend the time of payment of, or renew or alter, Senior Debt, or
otherwise amend or supplement in any manner Senior Debt or any instrument
evidencing the same or any agreement under which Senior Debt is outstanding;
(b) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Senior Debt; (c) release any Person liable in
any manner for the collection of Senior Debt; and (d) exercise or refrain from
exercising any rights against the Company and any other Person.
ARTICLE [11].
NOTE GUARANTEES
Section [11.02]
     [The Obligations of each Guarantor under its Note Guarantee pursuant to
this Article 11 will be junior and subordinated to the Senior Debt of such
Guarantor on the same basis as the Notes are junior and subordinated to Senior
Debt of the Company. For the purposes of the foregoing sentence, the Trustee and
the Holders will have the right to receive and/or retain payments by any of the
Guarantors only at such times as they may receive and/or retain payments in
respect of the Notes pursuant to this Indenture, including Article [10] hereof.]
     Selected Definitions:
     “Additional Interest” means the additional interest payable at the election
of the Company as the sole remedy for an Event of Default relating to the
failure by the Company to comply with the Company’s Filing Obligations [as such
term may be defined in the Indenture] and for any failure by the Company to
comply with the requirements of Section 314(a)(1) of the Trust Indenture Act of
1939, as amended.

 



--------------------------------------------------------------------------------



 



     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Board of Directors” means:
          (1) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
          (2) with respect to a partnership, the Board of Directors of the
general partner of the partnership;
          (3) with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and
          (4) with respect to any other Person, the board or committee of such
Person serving a similar function.
     “Business Day” means any day other than a Saturday, a Sunday or any other
day on which the Federal Reserve Bank of New York is authorized or obligated by
law or executive order to close or be closed.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Capital Stock” means:
          (1) in the case of a corporation, corporate stock;
          (2) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
          (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
          (4) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
     “Common Stock” means the common stock of the Company, par value $1.00 per
share, at the date of this Indenture, or such other Reference Property into
which the Company’s common stock is changed pursuant to [reference to the
“Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale”
section].

 



--------------------------------------------------------------------------------



 



     “Corporate Trust Office” will be at the address of the Trustee specified in
[reference to the “Notices” section] hereof or such other address as to which
the Trustee may give notice to the Company.
     “Credit Agreement” means that certain Credit Agreement, dated as of
October 1, 2007, by and among the Company, the guarantors party thereto, the
lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent and Bank of America, N.A., as Syndication Agent, providing for
up to $1,800,000,000 of revolving credit and term loan borrowings, including any
related notes, Guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
modified, renewed, refunded, replaced in any manner (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities) in whole or in part from time to time.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Designated Senior Debt” means:
          (5) any Indebtedness outstanding under the Credit Agreement;
          (6) any Indebtedness outstanding under the Existing Senior Notes; and
          (7) any other Senior Debt the principal amount of which is $[25.0]
million or more and that has been designated by the Company as “Designated
Senior Debt.”
     “Event of Default” has the meaning specified in [reference to the “Events
of Default” section].
     “Existing Note Purchase Agreement” means with respect to any series or
tranche of Existing Senior Notes, the note purchase agreement among the Company,
the guarantors thereto and the initial holders of such Existing Senior Notes, as
supplemented, amended, restated, extended, renewed, replaced or otherwise
modified from time to time prior to the date hereof.
     “Existing Senior Notes” (i) the Company’s (a) Series 2004-1 Tranche A Notes
due 2011, (b) Series 2004-1 Tranche B Notes due 2014 and (c) Series 2004-1
Tranche C Notes due 2016, each issued pursuant to the Existing Note Purchase
Agreement, dated July 8, 2004 and (ii) the Company’s (a) Series A Senior Notes
due 2012, (b) Series B Senior Notes due 2014 and (c) Floating Rate Series C
Senior Notes due 2012, each issued pursuant to the Existing Note Purchase
Agreement, dated October 1, 2007.
     “Existing Senior Note Guarantees” means the Guarantee by certain
Subsidiaries of the Company of the Company’s obligations under the Existing
Notes Purchase Agreements and the Existing Senior Notes.
     “Fundamental Change Repurchase Price” has the meaning specified in
[reference to the “Repurchase of Notes at Option of the Holder upon a
Fundamental Change” section].
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such

 



--------------------------------------------------------------------------------



 



other statements by such other entity as have been approved by a significant
segment of the accounting profession, which are in effect on the date of the
Indenture.
     “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect:
          (1) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof;
          (2) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof;
          (3) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation; or
          (4) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or obligation;
provided, that the term “Guarantee” will not include endorsements for collection
or deposit in the ordinary course of business. In any computation of the
Indebtedness or other liabilities of the obligor under any Guarantee, the
Indebtedness or other obligations that are the subject of such Guarantee will be
assumed to be direct obligations of such obligor.
     [“Guarantors” [to be agreed]]
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
          (5) interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;
          (6) other agreements or arrangements designed to manage interest rates
or interest rate risk; and
          (7) commodity swap agreements, commodity cap agreements, commodity
collar agreements, foreign exchange contracts, currency swap agreements or any
other agreements or arrangements designed to protect such Person against
fluctuations in, or providing for the transfer or mitigation of risks related
to, currency exchange rates or commodity prices, in each case, either generally
or under specific contingencies.
     For the avoidance of doubt, any Permitted Convertible Indebtedness Call
Transaction will not constitute Hedging Obligations.
     “Holder” means a Person in whose name a Note is registered.

 



--------------------------------------------------------------------------------



 



     “Indebtedness” of any Person means, any indebtedness of such Person
(excluding accrued expenses and commercial letters of credit, trade payables or
similar obligations to a trade creditor accrued in the ordinary course of
business), whether or not contingent, without duplication:
          (8) all Obligations of such Person for borrowed money (including,
without limitation, any such obligations convertible into Capital Stock or other
securities);
          (9) all Obligations of such Person evidenced by bonds, debentures,
notes or similar instruments or letters of credit (or, without duplication,
reimbursement agreements in respect thereof);
          (10) all Obligations of such Person in respect of the deferred and
unpaid purchase price of any property or services due more than six months after
such property is acquired or such services are completed, except any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and if not paid after becoming due and
payable (excluding current accounts payable incurred in the ordinary course of
business);
          (11) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;
          (12) all Guarantees by such Person of Indebtedness of others;
          (13) all Capital Lease Obligations of such Person;
          (14) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty;
          (15) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; and
          (16) representing any Hedging Obligations.
     For the avoidance of doubt, any Permitted Convertible Indebtedness Call
Transaction will not constitute Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
     “Indenture” means the indenture for the Notes among the Company, the
[Guarantors] and the Trustee, as amended or supplemented from time to time.
     “Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.
     “Notes” means any of the Company’s [•]% Convertible Senior Subordinated
Notes due 2017, as amended or supplemented from time to time, issued under the
Indenture.
     “Obligations” means any principal, interest, penalties, fees, premiums,
make whole amounts, indemnifications, reimbursements, damages and other costs,
expenses and liabilities payable under the documentation governing any
Indebtedness.

 



--------------------------------------------------------------------------------



 



    “Paying Agent” means an office or agency where Notes may be presented for
payment.

     “Permitted Convertible Indebtedness Call Transaction” means (i) any call or
capped option (or substantively equivalent derivative transaction) on Common
Stock purchased by the Company or one of its Subsidiaries in connection with the
issuance of the Notes (a “Permitted Bond Hedge Transaction”); and (ii) any call
option, warrant or right to purchase (or substantively equivalent derivative
transaction) on Common Stock sold by the Company substantially concurrently with
any purchase of a related Permitted Bond Hedge Transaction (a “Permitted Warrant
Transaction”).
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
     “Reference Property” has the meaning specified in [reference to the “Effect
of Recapitalization, Reclassification, Consolidation, Merger or Sale” section].
     “Representative” means the indenture trustee or other trustee, agent or
representative for any Senior Debt; provided that, if no Representative has been
appointed by any series of Senior Debt, any holder or group of holders of such
series of Senior Debt certifying that it holds a percentage of such series of
Designated Senior Debt sufficient to cause the acceleration thereof will be
deemed a Representative.

    “Senior Debt” means:

          (17) all Indebtedness of the Company [or any Guarantor] outstanding
under the Credit Agreement, all Existing Senior Notes, all Existing Senior Note
Guarantees, all Hedging Obligations, all Treasury Management Arrangements and
all Obligations with respect to any of the foregoing;
          (18) any other Indebtedness of the Company [or any Guarantor]
permitted to be incurred under the terms of this Indenture, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is on a parity with or subordinated in right of payment to the Notes [or any
Note Guarantee]; and
          (19) all Obligations with respect to the items listed in the preceding
clauses (1) and (2).
          Notwithstanding anything to the contrary in the foregoing, Senior Debt
will not include:
          (20) any liability for federal, state, local or other taxes owed or
owing by the Company;
          (21) any intercompany Indebtedness of the Company or any of its
Subsidiaries to the Company or any of its Affiliates;
          (22) any Indebtedness incurred for the purchase of goods or materials
or for services obtained in the ordinary course of business (other than with the
proceeds of revolving credit borrowings permitted hereby); or
          (23) the portion of any Indebtedness that is incurred in violation of
this Indenture; provided that Indebtedness under Designated Senior Debt will not
cease to be “Senior Debt” by virtue of this clause (4) if it was advanced on the
basis of an Officers’ Certificate to the effect that it was permitted to be
incurred under this Indenture.



 



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any specified Person:
          (24) any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
          (25) any partnership or limited liability company of which (a) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general and limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof, whether in the form
of membership, general, special or limited partnership interests or otherwise,
and (b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
     “Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
     “Trustee” means [•], until a successor replaces it in accordance with the
applicable provisions of this Indenture and thereafter means the successor
serving hereunder.
     “Voting Stock” of any specified Person as of any date means the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

 